DETAILED ACTION
Applicant’s amendment filed February 23, 2021 is acknowledged.
Claim 15 has been cancelled as previously indicated.
Claims 1-14, 16, and 17 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on March 17, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of Kusashima et al. (hereinafter Kusashima) (U.S. Patent Application Publication # 2019/0312896 A1), and further in view of Yilmaz et al. (hereinafter Yilmaz) (U.S. Patent Application Publication # 2020/0267791 A1).
Regarding claim 1, Vamanan teaches and discloses a communication device (UE, figures 3-4 and 7) for handling new radio (NR) capabilities, comprising: a storage device (716, figure 7); and a processing circuit (714, figure 7), coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
receiving a first UECapabilityEnquiry message from a first base station (BS) (eNB, figure 3-4 and 8), when connecting to the first BS (210, figure 2; [0028]; teaches the eNB transmitting and the UE receiving a UE capability enquiry); and transmitting the plurality of NR capabilities of the communication device to the first BS, in response to the first UECapabilityEnquiry message (212, figure 2; [0028]; teaches the UE transmits a set of UE capability information to the eNB; [0064]; [0065]). 

Nonetheless, in the same field of endeavor, Kusashima teaches and suggests a first indicator (a terminal device capability inquiry; figure 17) indicating the communication device (terminal device, figure 17) to transmit a first part of a plurality of NR capabilities of the communication device ([0228]; teaches the base station sends an indicator within inquiry requesting the terminal device to transmit specific NR capabilities of the terminal device); and transmitting the first part of the plurality of NR capabilities in response to the first indicator, wherein the first part of the plurality of NR capabilities comprises a plurality of NR carrier aggregation (CA) capabilities (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including CA capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate eNB transmits a capabilities enquiry and the UE then transmits UE capability information including CA capabilities as taught by Lee with the method and system as disclosed by Vamanan for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Nonetheless, in the same field of endeavor, Yilmaz teaches and suggests wherein the first part of the plurality of NR capabilities comprises Layer 2 protocol capabilities ([0010]; [0068]; teaches the UE signaling NR capabilities information including Layer 2 buffer capabilities; [0103]; [0108]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UE transmitting UE capability information including Layer 2 capabilities as taught by Yilmaz with the method and system as disclosed by Vamanan, as modified by Kusashima, for the purpose of transmitting UE capabilities for interworking networks, as modified by Yilmaz.

Regarding claim 2, Vamanan, as modified by Kusashima and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities and at least one of a plurality of long-term evolution (LTE)-NR dual connectivity (DC) capabilities, a plurality of NR only DC capabilities and a plurality of NR-LTE DC capabilities.
Nonetheless, Kusashima further teaches and suggests wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities and at least one of a plurality of long-term evolution (LTE)-NR dual ([0235]; [0241]; [0242]; teaches CA and DC capabilities).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Kusashima and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 3, Vamanan, as modified by Kusashima and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the first UECapabilityEnquiry message comprises a second indicator indicating the communication device to transmit a second part of the plurality of capabilities, and the instructions further comprise: transmitting the second part of the plurality of NR capabilities of the communication device to the first BS, in response to the second indicator, wherein the second part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities or a plurality of NR-LTE DC capabilities.
Nonetheless, Kusashima further teaches and suggests wherein the first UECapabilityEnquiry message comprises a second indicator indicating the communication device to transmit a second part of the plurality of capabilities ([0228]; teaches the base station sends an indicator within inquiry requesting the terminal device to transmit specific NR capabilities of the terminal device), and the instructions further comprise: transmitting the second part of the plurality of NR (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Kusashima and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 4, Vamanan, as modified by Kusashima and Yilmaz, further teaches and discloses wherein the instructions further comprise: receiving a second UECapabilityEnquiry message from the first BS, when connecting to the first BS, wherein the second UECapabilityEnquiry message comprises a third indicator indicating the communication device to transmit a third part of the plurality of NR capabilities of the communication device; and transmitting the third part of the plurality of NR capabilities of the communication device to the first BS, in response to the third indicator ([0072]; teaches the eNB transmitting and the UE receiving another UE capability enquiry). 

claim 6, Vamanan, as modified by Kusashima and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the first part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities. 
Nonetheless, Kusashima further teaches and suggests wherein the first part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UE DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Kusashima and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 7, Vamanan teaches and discloses a first base station (BS) (eNB, figure 3-4 and 8) for handling new radio (NR) capabilities, comprising: a storage device (memory, figure 8); and a processing circuit (processor, figure 8), coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
transmitting a first UECapabilityEnquiry message to a communication device (UE, figure 3-4 and 8) (210, figure 2; [0028]; teaches the eNB transmitting and the UE receiving a UE capability enquiry); and receiving a first UECapabilityInformation (212, figure 2; [0028]; teaches the UE transmits a set of UE capability information to the eNB; [0064]; [0065]). 
However, Vamanan may not expressly disclose a first indicator indicating the communication device to transmit a first part of a plurality of NR capabilities, and in the first part of the plurality of NR capabilities comprises a plurality of NR carrier aggregation (CA) capabilities.
Nonetheless, in the same field of endeavor, Kusashima teaches and suggests a first indicator (a terminal device capability inquiry; figure 17) indicating the communication device (terminal device, figure 17) to transmit a first part of a plurality of NR capabilities ([0228]; teaches the base station sends an indicator within inquiry requesting the terminal device to transmit specific NR capabilities of the terminal device), and in the first part of the plurality of NR capabilities comprises a plurality of NR carrier aggregation (CA) capabilities (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including CA capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indicator within the inquiry requesting specific NR capabilities of the terminal device and transmitting the plurality of NR capabilities, including CA capabilities, in response to the inquiry as taught by Kusashima with the method and system as disclosed by Vamanan for the 
However, Vamanan, as modified by Kusashima, may not expressly disclose the first part of the plurality of NR capabilities comprises Layer 2 protocol capabilities ([0010]; [0068]; teaches the UE signaling NR capabilities information including Layer 2 buffer capabilities; [0103]; [0108]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UE transmitting UE capability information including Layer 2 capabilities as taught by Yilmaz with the method and system as disclosed by Vamanan, as modified by Kusashima, for the purpose of transmitting UE capabilities for interworking networks, as modified by Yilmaz.

Regarding claim 8, Vamanan, as modified by Kusashima and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities and at least one of a plurality of LTE-NR dual connectivity (DC) capabilities and a plurality of NR-LTE DC capabilities.
Nonetheless, Kusashima further teaches and suggests wherein the plurality of NR capabilities comprise the Layer 2 protocol capabilities, the plurality of NR CA capabilities and at least one of a plurality of LTE-NR dual connectivity (DC) capabilities and a plurality of NR-LTE DC capabilities ([0235]; [0241]; [0242]; teaches CA and DC capabilities).


Regarding claim 10, Vamanan, as modified by Kusashima and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the first UECapabilityEnquiry message comprises a second indicator indicating the communication device to transmit a second part of the plurality of capabilities, and the instructions further comprise: receiving the second part of the plurality of NR capabilities of the communication device from the communication device, in response to the second indicator, wherein the second part of the plurality of NR capabilities comprises a plurality of LTE-NR DC capabilities or a plurality of NR-LTE DC capabilities. 
Nonetheless, Kusashima further teaches and suggests wherein the first UECapabilityEnquiry message comprises a second indicator indicating the communication device to transmit a second part of the plurality of capabilities ([0228]; teaches the base station sends an indicator within inquiry requesting the terminal device to transmit specific NR capabilities of the terminal device), and the instructions further comprise: receiving the second part of the plurality of NR capabilities of the communication device from the communication device, in response to the second indicator, wherein the second part of the plurality of NR capabilities comprises a plurality (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Kusashima and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 11, Vamanan, as modified by Kusashima and Yilmaz, further teaches and discloses wherein the instructions further comprise: transmitting a second UECapabilityEnquiry message to the communication device, when the communication device connects to the first BS, wherein the second UECapabilityEnquiry message comprises a third indicator indicating the communication device to transmit a third part of the plurality of NR capabilities of the communication device ([0072]; teaches the eNB transmitting and the UE receiving a second UE capability enquiry). 

Regarding claim 12, Vamanan, as modified by Kusashima and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the fourth BS generates a NR configuration for a LTE-NR DC according to the third part of the plurality of NR capabilities.
 (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the terminal device DC capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Kusashima and Yilmaz, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Regarding claim 13, Vamanan, as modified by Kusashima and Yilmaz, discloses the claimed invention, but may not expressly disclose transmitting the first UECapabilityEnquiry message or the second UECapabilityEnquiry message, when receiving an information indicating support of NR from the communication device.
Nonetheless, Kusashima further teaches and suggests transmitting the first UECapabilityEnquiry message or the second UECapabilityEnquiry message, when receiving an information indicating support of NR from the communication device ([0228]; teaches the base station sends an indicator within inquiry requesting the terminal device to transmit specific NR capabilities of the terminal device). 
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of Kusashima et al. (hereinafter Kusashima) (U.S. Patent Application Publication # 2019/0312896 A1) and Yilmaz et al. (hereinafter Yilmaz) (U.S. Patent Application Publication # 2020/0267791 A1), and further in view of LI et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0136703 A1).
Regarding claim 5, Vamanan, as modified by Kusashima and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the first part of the plurality of NR capabilities comprises a plurality of NR single carrier capabilities. 
Nonetheless, in the same field of endeavor, Li further teaches and suggests wherein the first part of the plurality of NR capabilities comprises a plurality of NR single carrier capabilities ([0007]; teaches “…the UE may report, in a first set (supported Band Combination, supported band combination) and a second set (supported Band Combination Add, supported band combination add), a capability of a carrier combination supported by the UE. The capability of the carrier combination includes a single-carrier capability and a multi-carrier capability…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capability information including a single-carrier capability as taught by Li with the method and system as disclosed by Vamanan, as modified by Kusashima and Yilmaz, for the purpose of effectively and selectively communicating UE capabilities in the network.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of Kusashima et al. (hereinafter Kusashima) (U.S. Patent Application Publication # 2019/0312896 A1) and Yilmaz et al. (hereinafter Yilmaz) (U.S. Patent Application Publication # 2020/0267791 A1), and further in view of Palm et al. (hereinafter Palm) (U.S. Patent Application Publication # 2016/0262053 A1).
Regarding claim 9, Vamanan, as modified by Kusashima and Yilmaz, discloses the claimed invention, but may not expressly disclose wherein the instructions further comprise: transmitting the first part of the plurality of NR capabilities to a second BS, when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first part of the plurality of NR capabilities; or transmitting the first part of the plurality of NR capabilities to a third BS, when determining to trigger a LTE-NR DC, wherein the third BS generates a NR configuration 
Nonetheless, in the same field of endeavor, Palm teaches and suggests wherein the instructions further comprise: transmitting the first part of the plurality of NR capabilities to a second BS (target eNB), when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first part of the plurality of NR capabilities ([0009]; [0020]; [0076]-[0079]; teaches triggering handover from the first eNB to a second eNB).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a handover procedure as taught by Palm with the method and system as disclosed by Vamanan, as modified by Kusashima and Yilmaz, for the purpose of adding the possibility for the eNB to request additional UE capability information, additional supported band combinations, for example, for load balancing purposes and in the case of handover towards a target eNB supporting a different set of bands than the source eNB, as suggested by Palm.

Claim 14 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of Kusashima et al. (hereinafter Kusashima) (U.S. Patent Application Publication # 2019/0312896 A1), and further in view of LI et al. (hereinafter Li) (U.S. Patent Application Publication # 2020/0136703 A1).
claim 14, Vamanan teaches and discloses a first base station (BS) (eNB, figure 3-4 and 8) for handling new radio (NR) capabilities, comprising: a storage device (memory, figure 8); and a processing circuit (processor, figure 8), coupled to the storage device, wherein the storage device stores, and the processing circuit is configured to execute instructions of: 
receiving a first information from a first communication device (UE, figure 3-4 and 8); transmitting a first UECapabilityEnquiry message to the first communication device, in response to the first information (210, figure 2; [0028]; teaches the eNB transmitting and the UE receiving a UE capability enquiry); and 
receiving a first UECapabilityInformation message from the first communication device, in response to the first UECapabilityEnquiry message, wherein the first UECapabilityInformation message comprises the first plurality of capabilities of the first communication device (212, figure 2; [0028]; teaches the UE transmits a set of UE capability information to the eNB; [0064]; [0065]). 
However, Vamanan may not expressly disclose receiving first information indicating that a first communication device supports NR, from the first communication device, a second BS or a core network (CN) node; and an indicator indicating the first communication device to transmit a first plurality of NR capabilities of the communication device, wherein the first UECapabilitylnformation message comprises the first plurality of NR capabilities of the first communication device, and the first plurality of NR capabilities comprises at least one of a plurality of NR carrier aggregation (CA) capabilities, a plurality of LTE-NR dual connectivity (DC) capabilities, a plurality of 
Nonetheless, in the same field of endeavor, Kusashima teaches and suggests receiving first information indicating that a first communication device (terminal device, figure 17) supports NR, from the first communication device, a second BS or a core network (CN) node; and an indicator (a terminal device capability inquiry; figure 17) indicating the first communication device to transmit a first plurality of NR capabilities of the communication device ([0228]; teaches the base station sends an indicator within inquiry requesting the terminal device to transmit specific NR capabilities of the terminal device), wherein the first UECapabilitylnformation message comprises the first plurality of NR capabilities of the first communication device, and the first plurality of NR capabilities comprises at least one of a plurality of NR carrier aggregation (CA) capabilities, a plurality of LTE-NR dual connectivity (DC) capabilities, a plurality of NR only CA capabilities, a plurality of NR only DC capabilities and a plurality of NR-LTE DC capabilities (figure 17; [0228]; [0229]; teaches the terminal device transmits the plurality of NR capabilities, including CA and DC capabilities, in response to the inquiry; [0235]; [0241]; [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an indicator within the inquiry requesting specific NR capabilities of the terminal device and transmitting the plurality of NR capabilities, including DC capabilities and CA capabilities, in response to the inquiry as taught by Kusashima with the method and system as disclosed by 
However, Vamanan, as modified by Kusashima, may not expressly disclose the first plurality of NR capabilities comprises a plurality of NR single carrier capabilities.
Nonetheless, in the same field of endeavor, Li further teaches and suggests the first plurality of NR capabilities comprises a plurality of NR single carrier capabilities ([0007]; teaches “…the UE may report, in a first set (supported Band Combination, supported band combination) and a second set (supported Band Combination Add, supported band combination add), a capability of a carrier combination supported by the UE. The capability of the carrier combination includes a single-carrier capability and a multi-carrier capability…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capability information including a single-carrier capability as taught by Li with the method and system as disclosed by Vamanan, as modified by Kusashima, for the purpose of effectively and selectively communicating UE capabilities in the network.

Regarding claim 17, Vamanan, as modified by Kusashima and Li, discloses the claimed invention, but may not expressly disclose receiving a second information indicating that a second communication device does not support NR, from the second communication device; and determining not to request the second communication device to transmit a second plurality of NR capabilities of the second communication device, in response to the second information.
([0228]; [0235]-[0237]; teaches “…The terminal device capability of NR (UE-FEUTRA-Capability) includes a terminal device category (UE-category -NR) of NR, a supported physical parameter set, a list of combinations of support bands of NR and support bands of LTE and NR…a parameter indicating whether or not a function of performing standalone communication is supported (standalone support NR: standalone-Support -NR), and a parameter indicating a parameter (DC support LTE -NR: dc-Support-LTE -NR) indicating whether or not the DC is supported…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining the terminal device NR capabilities as taught by Kusashima with the method and system as disclosed by Vamanan, as modified by Kusashima and Li, for the purpose of efficiently operating the wireless system by determining the terminal device capabilities, as suggested by Kusashima.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vamanan et al. (hereinafter Vamanan) (U.S. Patent Application Publication # 2017/0215065 A1) in view of Kusashima et al. (hereinafter Kusashima) (U.S. Patent Application Publication # 2019/0312896 A1) and LI et al. (hereinafter Li) (U.S. Patent Application Palm et al. (hereinafter Palm) (U.S. Patent Application Publication # 2016/0262053 A1).
Regarding claim 16, Vamanan, as modified by Kusashima and Li, further teaches and discloses wherein the instructions further comprise: transmitting the first plurality of NR capabilities of the first communication device to the second BS, when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first plurality of NR capabilities; or transmitting the first plurality of NR capabilities of the first communication device to a third BS, when determining to configure a LTE-NR DC for the first communication device, wherein the third BS generates a NR configuration for the LTE-NR DC according to the first plurality of NR capabilities. 
Nonetheless, in the same field of endeavor, Palm teaches and suggests wherein the instructions further comprise: transmitting the first plurality of NR capabilities of the first communication device to the second BS, when determining to trigger a handover from the first BS to the second BS, wherein the second BS generates a NR handover command for the handover from the first BS to the second BS according to the first plurality of NR capabilities ([0009]; [0020]; [0076]-[0079]; teaches triggering handover from the first eNB to a second eNB).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a handover procedure as taught by Palm with the method and system as disclosed by Vamanan, as modified by Kusashima and Li, for the purpose of adding the possibility for the eNB to .

Response to Arguments
Applicant’s arguments, filed February 23, 2021, with respect to the rejection(s) of claim(s) 1-14 and 16-17, specifically with respect to the limitation “wherein the first part of the plurality of NR capabilities comprises Layer 2 protocol capabilities”, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kusashima et al. (U.S. Patent Application Publication # 2019/0312896 A1) and Yilmaz et al. (U.S. Patent Application Publication # 2020/0267791 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
April 16, 2021